O’SCANNLAIN, Circuit Judge,
concurring:
I join fully in Judge Wiggins’ careful opinion and write separately only to emphasize the rule that parties cannot confer jurisdiction upon this court. Despite ample opportunity, the parties to this appeal never have satisfied the explicit conditions for finality in the district court’s order. We lack the authority to review that order until the parties comply with these conditions. Although the parties nevertheless may find it mutually convenient to proceed with this appeal, we are not free to disregard our lack of jurisdiction for the sake of expediency.